DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
1.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

Species 1: Figure 1.  Claims 17, 18, 20, 21, 26, 27, 29, 31, 32.
Species 2: Figure 2.  Claims 17, 23, 25, 30, 31, 32.
Species 3: Figure 3.  Claims 17, 19, 21, 22, 23, 24, 25, 31, 32.
Species 4: Figure 4.  Claims 17, 20, 26, 27, 28, 31, 32.
 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 17, 31, 32 are generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Species 1 has a toothed pawl-lever-roller actuation mechanism (15) that Species 2-4 do not have.  Species 2 has a ball ramp (29) that Species 1, 3-4 do not have.  Species 3 has a cam and lever device (33, 38) that Species 1-2, 4 do not have.  Species 4 has an elongated hole (36) and rolling surfaces (14, 24) that Species 1-3 do not have.  Species 1-3 have motors while Species 4 does not.
2.	Species 1-4 lack unity of invention because even though the inventions of these groups require the technical feature of a brake device, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Pringle (US 3,866,721).  Regarding claim 17, Pringle discloses a brake device (10; Abstract) comprising:
a guide receiving area (24; Col. 2, lines 7-12) for connecting to a bearing component (25), thereby forming a bearing (24, 25; Col. 2, lines 12-14) of the brake device which can be moved in a direction of a first straight line (Col. 2, lines 12-14);
a brake caliper (26) with a first frictional surface (Distal pad 28) and a first actuation surface (58); and
a pressing part (20) being linearly guided substantially along the first straight line relative to the brake caliper, the pressing part having a second frictional surface (Proximate pad 28) facing the first frictional surface and a second actuation surface (48) facing away from the second frictional surface;
wherein a region between the first frictional surface and the second frictional surface is provided for the arrangement of a brake body (12);
wherein the brake device has a spreading element (64, 38, 56) which interacts with the first actuation surface and the second actuation surface;
wherein the spreading element is formed such that the rotation of the spreading element changes a minimum distance between the frictional surfaces (The parking brake changes the distance between the brake pads and rotor, Col. 3, lines 17-21); and
wherein a movement damping part (40) which is coupled to the spreading element to damp a translational movement of the spreading element relative to the bearing component in the guide receiving area parallel to the first straight line.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/STEPHEN M BOWES/Examiner, Art Unit 3657